MEMORANDUM**
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming an Immigration Judge’s order denying cancellation of removal.
Aliens who commit crimes of domestic violence are ineligible for cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(C); see also Gonzalez-Gonzalez v. Ashcroft, 390 F.3d 649 (9th Cir.2004). Petitioner was convicted of a domestic violence offense and is therefore statutorily ineligible for cancellation of removal.
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Petitioner’s motion to extend voluntary departure is denied because this court lacks the authority to provide such relief. See Zazueta-Carrillo v. Ashcroft, 322 F.3d 1166, 1172 (9th Cir.2003).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.